Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 1 of 10 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
NESTOR BUESTAN,
individually and on behalf of all others similarly situated,
                                                                               CIVIL ACTION NO.
                                             Plaintiff,
                                                                               COMPLAINT
                                -against-

 RYSZARD FOOD DISTRIBUTOR, INC., RYSZARD
 HORCZAK and MARGARET HORCZAK,

                                              Defendants.
--------------------------------------------------------------------------X

        Plaintiff Nestor Buestan (“Plaintiff”), individually and on behalf of all others similarly

situated, by his attorneys, Katz Melinger PLLC, complaining of the defendants, Ryszard Food

Distributor, Inc. (“Ryszard Food Distributor”), Ryszard Horczak (“Ryszard”), and Margaret

Horczak (“Margaret”) (collectively, “Defendants”), respectfully alleges as follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) and the New

York Labor Law §§ 190 et seq. and 650 et seq. (“NYLL”).

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under New York

state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so closely related

to Plaintiff’s federal claims as to form the same case or controversy under Article III of the United

States Constitution.

        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 2 of 10 PageID #: 2



Defendants conduct business through their employees, including Plaintiff, within this judicial

district.

                                              II. Parties

        5.     Plaintiff is an individual residing in the State of New York.

        6.     At all relevant times, Plaintiff was employed by Defendants.

        7.     While employed with Defendants, Plaintiff was regularly engaged in interstate

commerce and/or in the production of goods for commerce.

        8.     Defendant Ryszard Food Distributor is a domestic corporation with its principal

place of business located at 280 Boerum Street, Brooklyn, New York 11206.

        9.     Ryszard Food Distributor is a food supplier that delivers food products to

businesses in the New York metropolitan area and the tri-state region.

        10.    Defendant Ryszard is an individual residing, upon information and belief, in the

State of New York.

        11.    At all relevant times, Ryszard was an owner of Ryszard Food Distributor.

        12.    At all relevant times, Ryszard was, and still is, an officer, director, shareholder

and/or person in control of Ryszard Food Distributor who exercised significant control over the

company’s operations and had the authority to hire, fire, and discipline employees; set employees’

work schedules and conditions of employment; determine the rate and method of payment for

employees; and maintain employment records.

        13.    Defendant Margaret is an individual residing, upon information and belief, in the

State of New York.

        14.    At all relevant times, Margaret was an owner of Ryszard Food Distributor.




                                                 2
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 3 of 10 PageID #: 3



       15.     At all relevant times, Margaret was, and still is, an officer, director, shareholder

and/or person in control of Ryszard Food Distributor, who exercised significant control over the

company’s operations and had the authority to hire, fire, and discipline employees; set employees’

work schedules and conditions of employment; determine the rate and method of payment for

employees; and maintain employment records.

       16.     Upon information and belief, at all relevant times, Defendants were responsible for

setting Plaintiff’s schedule and day-to-day activities and for supervising his performance.

       17.     Upon information and belief, at all relevant times, Defendants had the power to

discipline and terminate Plaintiff.

       18.     Upon information and belief, at all relevant times, Defendants were responsible for

compensating Plaintiff.

       19.     Defendants are joint employers who jointly managed, supervised, hired, fired, and

controlled Plaintiff’s compensation, and are jointly and severally liable in this matter.

       20.     At all relevant times, Plaintiff was a covered employee within the meaning of the

FLSA and the NYLL.

       21.     Defendants are covered employers within the meaning of the FLSA and the NYLL

and, at all relevant times, employed Plaintiff.

       22.     Upon information and belief, at all relevant times, Defendants’ gross revenues were

in excess of $500,000.00 per year.

       23.     Defendants operate in interstate commerce.

       24.     Defendants are subject to suit under the statutes alleged above.




                                                  3
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 4 of 10 PageID #: 4



                              III. FLSA Collective Action Allegations

       25.     The First and Second Causes of Action in this Complaint, which arise out of the

FLSA, are brought by Plaintiff on behalf of himself and similarly situated persons who were

employed since the date three years prior to the filing of this Complaint and who elect to opt-in to

this action (the “FLSA Collective Plaintiffs”).

       26.     The FLSA Collective Plaintiffs consist of no less than fifteen (15) similarly situated

current and former employees of Defendants who have been victims of Defendants’ common

policies and practices that have violated their rights under the FLSA by, inter alia, willfully

denying them overtime wages and other pay.

       27.     As part of their regular business practices, Defendants have intentionally, willfully,

and repeatedly harmed Plaintiff and the FLSA Collective Plaintiffs by engaging in a pattern,

practice, and/or policy of violating the FLSA. This policy and pattern or practice includes, inter

alia, failing to pay employees the applicable overtime rate for all time worked in excess of forty

(40) hours per week.

       28.     Defendants have engaged in their unlawful conduct pursuant to a corporate policy

of minimizing labor costs and denying employees compensation.

       29.     Defendants’ unlawful conduct has been intentional, willful, and in bad faith, and

has caused significant damages to Plaintiff and the FLSA Collective Plaintiffs.

       30.     The FLSA Collective Plaintiffs would benefit from the issuance of a court-

supervised notice of the present lawsuit and the opportunity to join the present lawsuit. Those

similarly situated employees are known to Defendants, are readily identifiable, and locatable

through Defendants’ records. These similarly situated employees should be notified of and allowed

to opt-in to this action, pursuant to 29 U.S.C. § 216(b).




                                                  4
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 5 of 10 PageID #: 5



                                       IV. Factual Allegations

       31.     Plaintiff worked for Defendants as a delivery truck driver from in or around 2004

until on or around November 21, 2018.

       32.     As a delivery truck driver, Plaintiff’s primary job duties included loading the truck

with food products, driving the truck to the intended destinations, and delivering the food products

to the customers.

       33.     Throughout his employment with Defendants, Plaintiff regularly worked five (5)

days per week, from Mondays through Fridays, from 5:30 a.m. until 7:00 p.m., for a total of

approximately sixty-seven and one-half (67.5) hours per week.

       34.     Plaintiff was not afforded meal or rest breaks during his shifts.

       35.     From in or around 2004 until in or around December 2015, Defendants

compensated Plaintiff at an hourly rate of $13.50 for all hours worked.

       36.     From in or around January 2016 until on or around November 21, 2018, Defendants

compensated Plaintiff at an hourly rate of $15.25 for all hours worked.

       37.     Throughout his employment, Plaintiff was paid by check for his first forty (40)

hours worked per week, and by cash for the additional hours.

       38.     On occasion, Plaintiff was paid approximately one (1) to three (3) hours per week

at his proper overtime rate.

       39.     However, Plaintiff was never compensated at his overtime rate for all hours

worked.

       40.     Plaintiff estimates that, on average, Defendants failed to pay him overtime wages

for approximately nine (9) hours of overtime that he worked each week.




                                                 5
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 6 of 10 PageID #: 6



       41.     Although Defendants required Plaintiff to clock in and out, Defendants instructed

Plaintiff to track the first forty (40) hours of work per week electronically, and then track all

additional hours by hand.

       42.     While employed with Defendants, Plaintiff was a non-exempt employee pursuant

to the FLSA and the NYLL, and was entitled to overtime compensation.

       43.     However, despite routinely working more than forty (40) hours per week, Plaintiff

was not paid overtime compensation of one and one-half (1.5) times his regular hourly rate of pay

for all hours he worked over forty (40) per week.

       44.     Defendants also failed to furnish to Plaintiff, at the time he was hired or at any time

thereafter, a notice containing his rate of pay, the designated payday, or other information required

by NYLL § 195(1).

       45.     Furthermore, Plaintiff did not receive, with each wage payment, a statement listing

his regular and overtime rates of pay, the number of regular and overtime hours worked, gross

wages, deductions, and anything otherwise required by NYLL § 195(3).

       46.     Defendants violated federal and state law by willfully failing to pay Plaintiff and

similarly situated employees overtime compensation, and by failing to provide Plaintiff with the

required payroll notices and wage statements.

         AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF,
             INDIVIDUALLY, AND THE FLSA COLLECTIVE PLAINTIFFS
                       (Overtime Violations Under the FLSA)

       47.     Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, repeats and

realleges all prior allegations set forth above.




                                                   6
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 7 of 10 PageID #: 7



       48.     Pursuant to the applicable provisions of the FLSA, Plaintiff and the FLSA

Collective Plaintiffs were entitled to overtime compensation of one and one-half (1.5) times their

regular hourly rates of pay for all hours worked in excess of forty (40) hours per week.

       49.     Plaintiff and the FLSA Collective Plaintiffs regularly worked in excess of forty (40)

hours per week during their employment with Defendants.

       50.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

and the FLSA Collective Plaintiffs overtime wages of one and one-half (1.5) times their regular

hourly rates of pay for each hour worked in excess of forty (40) hours in a week.

       51.     As a result of Defendants’ violations of the law and failure to pay Plaintiff and the

FLSA Collective Plaintiffs the required overtime wages, Plaintiff and the FLSA Collective

Plaintiffs have been damaged and are entitled to recover from Defendants all overtime wages due,

along with all reasonable attorneys’ fees, interest, and costs.

       52.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff and the FLSA Collective Plaintiffs are

entitled to liquidated damages.

       53.     Judgment should be entered in favor of Plaintiff and the FLSA Collective Plaintiffs

and against Defendants on the First Cause of Action in the amount of their respective unpaid

overtime wages, liquidated damages, attorneys’ fees, costs, interest, and such other legal and

equitable relief as this Court deems just and proper.

        AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                       (Overtime Violations Under the NYLL)

       54.     Plaintiff repeats and realleges all prior allegations set forth above.




                                                  7
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 8 of 10 PageID #: 8



       55.     Pursuant to the applicable provision of the NYLL, Plaintiff was entitled to overtime

compensation of one and one-half (1.5) times his regular hourly rates of pay for all hours worked

in excess of forty (40) hours per week.

       56.     Plaintiff regularly worked in excess of forty (40) hours per week during his

employment with Defendants.

       57.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

overtime wages of one and one-half (1.5) times his regular hourly rate of pay for each hour worked

in excess of forty (40) hours in a week.

       58.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       59.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       60.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Second Cause of Action in the amount of his unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

         AS AND FOR A THIRD CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                  (Failure to Provide Payroll Notices Under the NYLL)

       61.     Plaintiff repeats and realleges all prior allegations.

       62.     Defendants failed to furnish to Plaintiff, at his time of hire or at any time thereafter,

notices containing his rate or rates of pay and basis thereof; allowances, if any, claimed as part of

the minimum wage; his regular pay day designated by the employer; and other information

required by NYLL § 195(1).



                                                  8
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 9 of 10 PageID #: 9



         63.   As Defendants failed to provide Plaintiff with payroll notices as required by NYLL

§ 195(1), Plaintiff is entitled to liquidated damages in the amount of $50.00 per day in which the

violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees and

costs.

         64.   Judgment should be entered in favor of Plaintiff and against Defendants on the

Third Cause of Action in the amount of $5,000.00, along with attorneys’ fees, costs, interest, and

such other legal and equitable relief as this Court deems just and proper.

         AS AND FOR A FOURTH CAUSE OF ACTION ON BEHALF OF PLAINTIFF
                  (Failure to Provide Wage Statements Under the NYLL)

         65.   Plaintiff repeats and realleges all prior allegations.

         66.   Throughout the relevant time period, Defendants failed to furnish to Plaintiff, with

each wage payment, a statement listing: his regular and overtime rate of pay and basis thereof; the

number of regular and overtime hours he worked; gross wages; deductions; allowances, if any,

claimed as part of the minimum wage; and net wages; in violation of NYLL § 195(3).

         67.   As Defendants failed to provide Plaintiff with wage statements as required by

NYLL § 195(3), Plaintiff is entitled to liquidated damages in the amount of $250.00 per day for

every day in which the violation occurred, up to a maximum of $5,000.00, along with all

reasonable attorneys’ fees and costs.

         68.   Judgment should be entered in favor of Plaintiff and against Defendants on the

Fourth Cause of Action in the amount of $5,000.00, along with attorneys’ fees, costs, interest, and

such other legal and equitable relief as this Court deems just and proper.




                                                  9
Case 1:19-cv-04273-WFK-CLP Document 1 Filed 07/24/19 Page 10 of 10 PageID #: 10



 WHEREFORE Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs, prays for relief

 as follows:

        a) on the First Cause of Action for all overtime wages due to Plaintiff and the FLSA

               Collective Plaintiffs, liquidated damages, and reasonable attorneys’ fees in an amount

               to be determined by this Court;

        b) on the Second Cause of Action for all overtime wages due to Plaintiff, liquidated

               damages, and reasonable attorneys’ fees in an amount to be determined by this Court;

        c) on the Third Cause of Action for liquidated damages in the amount of $50.00 per day

               in which the violation occurred, up to a maximum of $5,000.00, along with reasonable

               attorneys’ fees in an amount to be determined by this Court;

        d) on the Fourth Cause of Action for liquidated damages in the amount of $250.00 per

               day for every day in which the violation occurred, up to a maximum of $5,000.00, along

               with reasonable attorney’s fees in an amount to be determined by this Court;

        e) Interest;

        f) Costs and disbursements; and
        g) Such other and further relief as the Court deems just and proper.


 Dated: New York, New York
        July 24, 2019

                                                        /s/ Nicole Grunfeld
                                                        Nicole Grunfeld
                                                        Katz Melinger PLLC
                                                        280 Madison Avenue, Suite 600
                                                        New York, New York 10016
                                                        Telephone: (212) 460-0047
                                                        Facsimile: (212) 428-6811
                                                        ndgrunfeld@katzmelinger.com
                                                        Attorneys for Plaintiff




                                                   10
